Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-24-2005

Dixon v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1339




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Dixon v. Holt" (2005). 2005 Decisions. Paper 360.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/360


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-1339
                                  ________________

                                    JOHN DIXON,
                                           Appellant

                                           v.

                            RONNIE HOLT, WARDEN
                    _______________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 04-cv-02422)
                     District Judge: Honorable A. Richard Caputo
                    _______________________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 October 20, 2005

       Before: BARRY, STAPLETON AND GREENBERG, CIRCUIT JUDGES

                               (Filed: October 24, 2005)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      John Dixon appeals from the District Court’s order dismissing his habeas corpus

petition filed under 28 U.S.C. § 2241. We have jurisdiction pursuant to 28 U.S.C. §§

1291 and 2253(a). We exercise plenary review over the District Court’s legal conclusions
and apply a clearly erroneous standard to its findings of fact. See Ruggiano v. Reish, 307

F.3d 121, 126 (3d Cir. 2002). We will affirm the District Court’s order.

       Dixon is currently incarcerated at the Schuylkill Federal Correctional Institution in

Minersville, Pennsylvania, serving a sentence of 121 months that was imposed by the

United States District Court for the District of Maryland on March 31, 2000. After

exhausting his administrative remedies, Dixon filed a § 2241 habeas corpus petition in the

United States District Court for the Middle District of Pennsylvania. In his habeas

petition, Dixon challenges the calculation of his good conduct time (“GCT”) by the

Bureau of Prisons (“BOP”). According to the BOP, Dixon is eligible under the

applicable statute, 18 U.S.C. § 3624(b), to earn up to 474 days of GCT with a resulting

projected release date of June 19, 2008. Dixon, however, argues that the BOP’s

calculation of his GCT deprives him of the amount to which he is entitled by statute.

Dixon asserts that § 3624(b) allows him to earn up to 54 days per year of the term of

sentence imposed (i.e., 540 days of GCT), not 54 days per year of time actually served as

the BOP’s calculation provides. In the alternative, Dixon argues that even if the statute

were ambiguous, he should benefit from the “rule of lenity.” The District Court disagreed

and denied the petition.

       The outcome of this appeal is controlled by our recent decision in O’Donald v.

Johns, 402 F.3d 172, 174 (3d Cir. 2005). There, the appellant presented an argument

essentially the same as that advanced by Dixon here. We rejected it, finding that



                                             2
§ 3624(b) is ambiguous but agreeing with the Second, Seventh and Ninth Circuit Courts

of Appeals that the BOP’s interpretation of § 3624(b) is reasonable. We further declined

to apply the “rule of lenity” because the ambiguity in the statute had been otherwise

resolved. Accordingly, in light of O’Donald, we will affirm the judgment of the District

Court.




                                             3